United States Court of Appeals
      for the Federal Circuit
                ______________________

      IRWIN INDUSTRIAL TOOL COMPANY,
               Plaintiff-Appellee

                           v.

                  UNITED STATES,
                 Defendant-Appellant
                ______________________

                      2018-1215
                ______________________

   Appeal from the United States Court of International
Trade in No. 1:14-cv-00285-CRK, Judge Claire R. Kelly.
                 ______________________

                Decided: April 9, 2019
                ______________________

    FRANCES PIERSON HADFIELD, Crowell & Moring, LLP,
New York, NY, argued for plaintiff-appellee. Also repre-
sented by DANIEL CANNISTRA, Washington, DC.

    MATTHEW JAMES GLOVER, Commercial Litigation
Branch, Civil Division, United States Department of Jus-
tice, Washington, DC, argued for defendant-appellant.
Also represented by JEANNE DAVIDSON, JOSEPH H. HUNT;
AMY RUBIN, GUY EDDON, New York, NY; MICHAEL W.
HEYDRICH, Office of the Assistant Chief Counsel, United
States Bureau of Customs and Border Protection, United
States Department of Homeland Security, New York, NY.
                ______________________
2          IRWIN INDUSTRIAL TOOL COMPANY v. UNITED STATES




    Before LOURIE, MAYER, and REYNA, Circuit Judges.
LOURIE, Circuit Judge.
     The United States appeals from the judgment of the
United States Court of International Trade (“the Trade
Court”) granting Irwin Industrial Tool Company’s (“Irwin”)
motion for summary judgment that its imported hand tools
are properly classified as pliers, Irwin Indus. Tool Co. v.
United States, 269 F. Supp. 3d 1294 (Ct. Int’l Trade 2017)
(“Irwin II”), and interpreting subheading 8204.12.00 and
8203.20.6030 of the Harmonized Tariff Schedule of the
United States (“HTSUS”), Irwin Indus. Tool Co. v. United
States, 222 F. Supp. 3d 1210 (Ct. Int’l Trade 2017) (“Irwin
I”). Because the imported articles are properly classified
as pliers under 8203.20.6030, we affirm.
                       BACKGROUND
    Irwin imported several styles of hand tools, including
straight jaw locking pliers, large jaw locking pliers, curved
jaw locking pliers with and without wire cutters, and long
nose locking pliers with wire cutters. U.S. Customs and
Border Protection (“Customs” or “the government”) classi-
fied Irwin’s tools as “wrenches” under subheading
8204.12.00 of the HTSUS and denied each of Irwin’s pro-
tests to classify them as “pliers.” Irwin then filed suit in
the Trade Court challenging Customs’ classification.
    The Trade Court denied the government’s motion for
summary judgment that the tools are properly classified as
wrenches, Irwin I, 222 F. Supp. 3d at 1229, but granted
Irwin’s motion for summary judgment that the tools are
properly classified as pliers, Irwin II, 269 F. Supp. 3d at
1305. In its response to Irwin’s motion, the government
moved for reconsideration of the court’s order construing
the tariff terms, which the court also denied. Id. at 1305–
06.
IRWIN INDUSTRIAL TOOL COMPANY v. UNITED STATES            3



    The Trade Court first interpreted the term wrenches
found in subheading 8204.12.00. It reviewed a series of
dictionary definitions and industry standards before con-
cluding that the term wrenches is an eo nomine term not
controlled by use. The court interpreted wrenches to mean
“a hand tool that has a head with jaws or sockets having
surfaces adapted to snugly or exactly fit and engage the
head of a fastener (such as bolt-head or nut) and a singular
handle with which to leverage hand pressure to turn the
fastener without damaging the fastener’s head.” Irwin I,
222 F. Supp. 3d at 1221 (footnote omitted).
    The Trade Court then conducted a similar analysis for
the term pliers in subheading 8203.20.6030 of the HTSUS
and found the “common and commercial meaning of ‘pliers’
refers to a versatile hand tool with two handles and two
jaws that are flat or serrated and are on a pivot, which
must be squeezed together to enable the tool to grasp an
object; the jaws may, or may not, lock together to hold the
object while using the tool.” Id. at 1224.
    Following these interpretations, the Trade Court de-
nied the government’s motion for summary judgment that
the tools at issue are properly classified as wrenches and
granted Irwin’s motion that the tools are pliers. In the
court’s view, the undisputed facts demonstrated that the
products at issue were pliers within subheading
8203.20.6030 because the tools “1) are versatile hand tools,
2) have two handles, and 3) have two jaws, that are flat or
serrated and are on a pivot, which can be squeezed together
to enable the tools to grasp an object.” Irwin II, 269 F.
Supp. 3d at 1302.
   The government appealed. We have jurisdiction under
28 U.S.C. § 1295(a)(5).
                       DISCUSSION
    The government argues that the Trade Court erred in
classifying the imported goods under 8203.20.6030 as
4          IRWIN INDUSTRIAL TOOL COMPANY v. UNITED STATES




pliers. According to the government, the Irwin tools are
wrenches, as a wrench is a “tool used to grasp an object and
then turn or twist it (i.e., apply torque).” Appellant’s
Br. 17. In support of this view, the government cites dic-
tionary definitions that define wrenches as tools “used for
holding, twisting, or turning a bolt, nut, screwhead, pipe or
other object.” Id. at 18 (citing Wrench, Webster’s Third
New International Dictionary 2639 (3d ed. 2002), J.A. 532).
The government further emphasizes that wrenches “are
designed to carry out the twisting action described by the
verb ‘wrench.’” Id. at 24.
    Irwin responds that the Trade Court’s definition of
wrench, which did not recite twisting action, was well-sup-
ported by both dictionary definitions and industry stand-
ards. Irwin maintains that the term wrench is an eo
nomine term and is not defined by use. As an example,
Irwin suggests that under the government’s definition, a
crowbar would become a wrench because of the action ap-
plied. Appellee’s Br. 29.
    Similar to its argument for the term wrench, the gov-
ernment contends that we should consider use in defining
the term pliers and that pliers “refer[] to pincers with two
handles and jaws adapted for manipulating small objects
or for bending and shaping wire, sometimes including a
wire cutter, and whose grasp is dependent upon maintain-
ing continuous hand pressure.” Appellant’s Br. 36. Accord-
ing to the government, locking tools should not be included
in the definition of pliers because “the primary purpose” of
a locking mechanism is “to permit the maximum applica-
tion of torque,” “which is the function of a wrench.” Id. at
37.
    Irwin counters that heading 8203 is not defined by use
and that the Trade Court’s interpretation relied on a series
of accepted dictionary definitions. Appellee’s Br. 30–31. Ir-
win also maintains that the government has not offered
IRWIN INDUSTRIAL TOOL COMPANY v. UNITED STATES               5



evidence of a different commercial meaning that would jus-
tify a departure from the court’s definition. Id. at 33.
    Imported merchandise is classified under the HTSUS.
“The HTSUS scheme is organized by headings, each of
which has one or more subheadings; the headings set forth
general categories of merchandise, and the subheadings
provide a more particularized segregation of the goods
within each category.” Orlando Food Corp. v. United
States, 140 F.3d 1437, 1439 (Fed. Cir. 1998).
     A classification decision requires two steps. Id. The
first step is the interpretation of the proper meaning of the
relevant tariff provisions, which we review without defer-
ence. Id.; see also Roche Vitamins, Inc. v. United States,
772 F.3d 728, 730 (Fed. Cir. 2014) (citing Home Depot
U.S.A., Inc. v. United States, 491 F.3d 1334, 1335 (Fed. Cir.
2007)). Although we review the Trade Court’s decision de
novo, “we give great weight to the informed opinion of the
[court] . . . and it is nearly always the starting point of our
analysis.” Schlumberger Tech. Corp. v. United States, 845
F.3d 1158, 1162 (Fed. Cir. 2017) (second alteration in orig-
inal) (quoting Nan Ya Plastics Corp. v. United States, 810
F.3d 1333, 1341 (Fed. Cir. 2016)).
    For the second step of the inquiry, we determine
whether the merchandise at issue falls within a particular
tariff provision as properly interpreted. Orlando Food, 140
F.3d at 1439. We review the Trade Court’s grant of sum-
mary judgment without deference but review its fact find-
ings for clear error. Home Depot, 491 F.3d at 1335.
    We begin our analysis by construing the tariff terms at
issue. The two sections of the HTSUS that are relevant
here are 8204.12.00, which governs wrenches, and
8203.20.6030, which governs pliers.
    8204.12.00 reads as follows:
    8204 Hand-operated spanners and wrenches (in-
    cluding torque meter wrenches but not including
6            IRWIN INDUSTRIAL TOOL COMPANY v. UNITED STATES




      tap wrenches); socket wrenches, with or without
      handles, drives or extensions; base metal parts
      thereof:
                   ...
      8204.12.00 Adjustable, and parts thereof
HTSUS (2017).
      8203.20.6030 reads as follows:
      8203 Files, rasps, pliers (including cutting pli-
      ers), pincers, tweezers, metal cutting shears, pipe
      cutters, bolt cutters, perforating punches and sim-
      ilar handtools, and base metal parts thereof:
      8203.20     Pliers (including cutting pliers), pin-
      cers, tweezers and similar tools, and parts thereof:
                         ...
      8203.20.60         Other (except parts)
      8203.20.6030              Pliers
Id.
    Our analysis is governed by the principles set forth in
the General Rules of Interpretation (“GRIs”) and the Addi-
tional U.S. Rules of Interpretation. See Orlando Food, 140
F.3d at 1439. The GRIs are applied in numerical order,
and a court may only turn to subsequent GRIs if the proper
classification of the imported goods cannot be accomplished
by reference to a preceding GRI. Carl Zeiss, Inc. v. United
States, 195 F.3d 1375, 1379 (Fed. Cir. 1999); Mita Copystar
Am. v. United States, 160 F.3d 710, 712 (Fed. Cir. 1998).
GRI 1 provides that “for legal purposes, classification shall
be determined according to the terms of the headings and
any relative section or chapter notes and, provided such
headings or notes do not otherwise require, according to the
[remaining GRIs].”
IRWIN INDUSTRIAL TOOL COMPANY v. UNITED STATES              7



     “Absent contrary legislative intent,” we construe
HTSUS terms “according to their common and commercial
meanings, which are presumed to be the same.” Carl Zeiss,
195 F.3d at 1379 (citing Simod Am. Corp. v. United States,
872 F.2d 1572, 1576 (Fed. Cir. 1989)). In interpreting a
heading, “[a] court may rely upon its own understanding of
the terms used and may consult lexicographic and scien-
tific authorities, dictionaries, and other reliable infor-
mation sources.” Id. (citing Baxter Healthcare Corp. of P.R.
v. United States, 182 F.3d 1333, 1337 (Fed. Cir. 1999)).
    “An eo nomine designation, with no terms of limitation,
will ordinarily include all forms of the named article.” Carl
Zeiss, 195 F.3d at 1379 (brackets omitted) (quoting Hayes-
Sammons Chem. Co. v. United States, 55 C.C.P.A. 69, 75
(1968)). “[A] use limitation should not be read into an eo
nomine provision unless the name itself inherently sug-
gests a type of use.” Id. (citing Pistorino & Co. v. United
States, 599 F.2d 444, 445 (C.C.P.A. 1979); then citing
United States v. Quon Quon Co., 46 C.C.P.A. 70, 72–73
(1959); and then citing F.W. Myers & Co. v. United States,
24 Ct. Cust. 178, 184–85 (1950)).
    We agree with Irwin and the Trade Court that Irwin’s
tools are properly classified as pliers under heading
8203.20.6030 and that the term pliers is not defined by use.
The term pliers refers to a versatile hand tool with two han-
dles and two jaws that are flat or serrated and are on a
pivot, which must be squeezed together to enable the tool
to grasp an object. Several definitions of record describe
pliers in this way. See Pliers, McGraw Hill Dictionary of
Scientific and Technical Terms (6th ed. 2003), J.A. 631; Ir-
win I, 222 F. Supp. 3d at 1221–22.
    Industry guidance further refines that definition. The
American Standards for Mechanical Engineering
(“ASME”) standards detail several types of pliers, includ-
ing locking pliers, pliers with serrated jaws, and pliers with
smooth jaws, but all pliers described in the ASME
8          IRWIN INDUSTRIAL TOOL COMPANY v. UNITED STATES




standards have two handles and two jaws on a pivot. J.A.
143–46. Another industry publication specifically contem-
plates locking pliers as a subtype of pliers with many func-
tions. Guide to Hand Tools: Selection, Safety Tips, Proper
Use and Care 2-6 (Hand Tools Inst. 4th ed. 2007), J.A. 562.
Locking pliers are described as unable to replace “open-end
or box wrenches” because their use may damage fittings or
fasteners. Id.
    Accordingly, we adopt the Trade Court’s definition of
the term pliers in subheading 8203.60.2030 to mean a ver-
satile hand tool with two handles and two jaws that are flat
or serrated and are on a pivot, which must be squeezed to-
gether to enable the tool to grasp an object. See Irwin I,
222 F. Supp. 3d at 1224. The government does not contest
that Irwin’s tools should be classified as pliers under the
above definition. Reply Br. 3.
     On the other hand, the dictionary definitions of record
describe a wrench as a hand tool consisting of a metal bar
or lever with adjustable jaws, lugs, or sockets either at the
end or between the ends that is used for holding, twisting
or turning a bolt, nut screw head, pipe, or other object. See
Wrench, Webster’s Third New International Dictionary
2639 (3d ed. 2002), J.A. 532; Irwin I, 222 F. Supp. 3d at
1217–18.
    The ASME standard for adjustable wrenches explains
that wrenches consist “essentially of a frame (fixed jaw and
handle), a moveable jaw, and a jaw opening adjustment
mechanism.” J.A. 160. Every wrench depicted in ASME’s
chapter on adjustable wrenches has only one handle. J.A.
161, 165. Another industry source, Guide to Hand Tools:
Selection, Safety Tips, Proper Use and Care 1-1 (Hand
Tools Inst. 4th ed. 2007), J.A. 553, explains that
“[w]renches are designed for holding and turning nuts,
bolts, cap screws, plugs and various threaded parts.”
    Accordingly, in view of the discussed dictionary defini-
tions and industry sources, the term wrenches in HTSUS
IRWIN INDUSTRIAL TOOL COMPANY v. UNITED STATES             9



subheading 8204.12.00, as determined by the Trade Court,
is an eo nomine term not defined by use, which has the fol-
lowing definition: a hand tool that has a head with jaws or
sockets having surfaces adapted to snugly or exactly fit and
engage the head of a fastener (such as a bolt-head or nut)
and a frame with a singular handle with which to leverage
hand pressure to turn the fastener without damaging the
fastener’s head. See Irwin I, 222 F. Supp. 3d at 1221. The
government agrees that under this definition the tools at
issue are not properly classified as wrenches. Reply Br. 3.
    The government maintains that the terms pliers and
wrenches both inherently suggest their use. Appellant’s
Br. 24–25. To be sure, design elements for both pliers and
wrenches support their specific uses. Wrenches have jaws
or sockets, for example, that allow them to be used to hold
and turn nuts or fasteners. Similarly, pliers have jaws that
allow a user to grasp an object. But merchandise may “pos-
sess[] some unique features relat[ing] to its intended use”
without those features transforming its identity and creat-
ing a use limitation. Kahrs Int’l, Inc. v. United States, 713
F.3d 640, 646 (Fed. Cir. 2013); see Carl Zeiss, 195 F.3d at
1379 (holding that, although the microscopes at issue were
exclusively used for surgery, this was “irrelevant to the
question whether [the products fell] under the eo nomine
provision ‘compound optical microscope.’”). Even though
the record suggests that the tools may be designed for a
particular use, we determine that the language of the par-
ticular headings here does not imply that use or design is
a defining characteristic.
    For example, the ASME standards describe pliers in
terms of their physical features, not their use. The stand-
ards discuss pliers in groups, categorizing them based on
the shape and texture of the clamping surface. J.A. 143–
144 (listing pliers with straight jaws, curved jaws, smooth
jaws, clamps, and long noses). The standards detail the
physical design of plier handles as “free from rough edges
10          IRWIN INDUSTRIAL TOOL COMPANY v. UNITED STATES




and sharp corners,” with smooth, knurled, or impressed
hand-gripping surfaces. J.A. 144.
     Further, another industry source describes pliers as
versatile and “adaptable for many jobs,” Guide to Hand
Tools: Selection, Safety Tips, Proper Use and Care 2-1
(Hand Tools Inst. 4th ed. 2007), J.A. 560, undercutting the
government’s claim that use is an important consideration
for the definition of pliers. That same publication describes
a series of pliers in terms of their physical attributes, in-
cluding head and handle design, J.A. 560–62, and describes
locking pliers as a type of pliers with multiple functions,
J.A. 562.
    Likewise, the ASME standards describe wrenches in
terms of their physical characteristics, not their use, pre-
scribing the “angle of the opening of the jaw” and that a
wrench may optionally have a “moveable, jaw-locking de-
vice.” J.A. 160. ASME further provides a table of “[w]rench
[p]roperties,” but none of these properties relates to use.
J.A. 162. On this record, it is clear that use is not a defining
feature of pliers or wrenches.
    Moreover, headings 8203 and 8204 are unlike provi-
sions for which we have considered use. Neither heading
contains terms that we have interpreted to signal use pro-
visions. Cf. Len-Ron Mfg. Co. v. United States, 334 F.3d
1304, 1313 & n.7 (Fed. Cir. 2003) (holding that the tariff
term “of a kind” in the subheading “articles of a kind nor-
mally carried in the pocket or in the handbag” was a use
provision). Nor do the terms in the headings inherently
suggest use. Cf. Orlando Food, 140 F.3d at 1441 (holding
that “preparation” in the tariff term “Sauces and prepara-
tions therefor” was controlled by use because the inclusion
of the term “preparation” contemplated that some of the
covered products would “be used to make sauces”).
    The government’s use argument is based in large part
on the Trade Court’s decision in Associated Consumers v.
United States, 565 F. Supp. 1044 (Ct. Int’l Trade), aff’d, 727
IRWIN INDUSTRIAL TOOL COMPANY v. UNITED STATES            11



F.2d 1120 (Fed. Cir. 1983) (Table), where it interpreted the
meaning of both wrenches and pliers under Item 648.97 of
the Tariff Schedules of the United States (“TSUS”). How-
ever, we are of course not bound by any definitions of
wrenches and pliers in Associated Consumers because that
was a decision of a court that is not binding on us, and that
case was under a previous statute not applicable in this
case. See Mitsubishi Int’l Corp. v. United States, 182 F.3d
884, 886 (Fed. Cir. 1999). The provisions interpreted by
the Associated Consumers court are not identical to those
at issue here, and thus that opinion carries limited persua-
sive weight. See Marubeni Am. Corp. v. United States, 35
F.3d 530, 533 (Fed. Cir. 1994). Moreover, Associated Con-
sumers emphasized the twisting function of wrenches, in
contrast to pliers, and that distinction is consistent with
the Trade Court’s decision in this case and our affirmance
of that decision.
    The government does not dispute that Irwin’s tools are
properly classified as pliers under the Trade Court’s defi-
nitions, which we have adopted here. Reply Br. 3. We
therefore need not discuss in detail the nature of Irwin’s
tools and analyze whether the tools fit into those defini-
tions. Accordingly, we conclude that the Trade Court did
not err in granting Irwin’s motion for summary judgment
that the tools at issue are properly classified as pliers.
                       CONCLUSION
    In sum, we affirm the Trade Court’s interpretations of
the term “wrenches” in 8204.12.00 and “pliers” in
8203.20.6030. Under those interpretations, Irwin’s tools
are properly classified as pliers, and we affirm the judg-
ment of the Trade Court.
                       AFFIRMED